LEIMOMI LESLIE FRESCH, as Next Friend for HOWARD K. LESLIE, JR., Petitioner/Plaintiff-Appellant, and
LEIMOMI LESLIE FRESCH, Individually, and HOWARD K. LESLIE, SR., Respondents/Plaintiffs-Appellees,
v.
THE ESTATE OF JAMIE K. TAVARES, deceased, Respondent/Defendant-Appellee, and
JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; and DOE ENTITIES 1-10, Defendants. (CIV. NO. 97-0448)
HOWARD K. LESLIE, JR., Petitioner/Plaintiff-Appellant, and
MEGAN LESLIE, a minor, and MALYSSA LESLIE, a minor, through their Guardian Ad Litem, MARLENE K. ANDUHA, Respondents/Plaintiffs-Appellees,
v.
JEFFREY K. KANUI, Personal Representative of THE ESTATE OF JAMIE K. TAVARES, Deceased, Respondent/Defendant-Appellee, and
JOHN DOES 1-30; JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; and DOE ENTITIES 1-10, Defendants. and
JEFFREY K. KANUI, Personal Representative of THE ESTATE OF JAMIE K. TAVARES, Deceased, Respondent/Third-Party Plaintiff-Appellee,
v.
LEIMOMI L. FRESCH and HOWARD K. LESLIE, SR., Respondents/Third-Party Defendants-Appellees.
JOSEPH L. WILDMAN and SIBILLA & WILDMAN, Respondents/Intervenors-Appellees. (CIV. NO. 98-5468)
No. 28273.
Supreme Court of Hawaii.
June 4, 2009.

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
MOON, C.J., for the court.[1]
Petitioner/plaintiff-appellant Howard K. Leslie, Jr.'s application for writ of certiorari, filed May 1, 2009, is hereby rejected.
NOTES
[1]  Considered by: Moon, C.J., Nakayama, Acoba, and Duffy, JJ., and Circuit Judge Lee, assigned by reason of vacancy.